DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 1/6/21 has been entered in full. Claims 1-3, 9, 10-12 and 23 are amended. Claims 4-8 are canceled. Claims 1-3, 9-19 and 23-26 are pending.
The elections of (1) antibody 376_C06 as the species of antibody and (2) cachexia as the species of disease, were previously acknowledged. Antibody 376_C06 encompasses the heavy and light chain variable domains of SEQ ID NO: 4115 and 4284, respectively; the HCDRs of SEQ ID NO: 4453, 4622 and 4791; and the LCDRs of SEQ ID NO: 4960, 5129 and 5298. Each pending claim reads on the elected species. 
Claims 1-3, 9-19 and 23-26 are under consideration, as they read upon the elected species.

Information Disclosure Statement
The Information Disclosure Statement of 1/6/21 has been considered.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (9/28/20).
The objection to the specification at pg 2 is withdrawn in view of the amendments to the title of the specification.
The objections to claims 1-3, 9-19 and 23-26 at pg 3 are withdrawn in view of the amendments to the claims.
The rejection of claims 1, 3, 9-19 and 23-26 at pg 3-4 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn in part in view of the amendments to the claims. Specifically, all grounds of rejection not maintained below are withdrawn.
The rejection of claim 23 at pg 5-7 under 35 U.S.C. 112(a) for failing to provide enablement for the full scope of the claim is withdrawn in view of the amendments to the claims.
withdrawn in view of the amendments to the claims.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 9-19 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection was set forth previously, at pages 3-4, for claims 1, 3, 9-19 and 23-26; Applicants' amendments to claim 2 that render it dependent on claim 1 necessitate addition of claim 2 to the rejection.
In claim 1, it is unclear whether the claim is limited to an antibody comprising a single variable domain (such as an scFv) comprising both heavy chain and light chains CDRs, or whether the antibody encompasses an antibody comprising separate heavy and light chain variable domains. The claim recites "a variable domain", which is singular, comprising both the heavy and light chain CDRs, but dependent claim 11 refers to "the heavy chain CDRs" and "the light chain CDRs" separately, and indicates that each is in a separate polypeptide. For purposes of advancing prosecution, the claim with interpreted as reading on either possibility.
The remaining claim(s) are rejected for depending from an indefinite claim.
This rejection was set forth previously at pg 3-4 of the 9/28/20 Office Action.
Applicants' reply filed on 1/6/21 at pg 6 indicates that the amendments to the claims are believed to address the rejection. However, claim 1 as amended still refers to "a variable domain" (i.e., in a single variable domain) comprising both (a) heavy and (B) light chain CDRs, and it is unclear how a single variable domain can be present "in 

Claim Rejections - 35 USC § 112(a), written description
Claims 1, 10-19 and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection was set forth at pg 6-11 of the 9/28/20 Office Action.
Applicants’ arguments (1/6/21; pg 7-8) as they pertain to the rejection have been fully considered, and are persuasive with respect to claims 2, 3 and 9 (which is no longer included in the rejection), but are not deemed to be persuasive with respect to the other claims for the reasons set forth below.
In the reply at pg 7, Applicants argue, in so far as the rejection is not addressed by the amendments to the claims, that the specification "provides the sequence of 150 antibodies that are described by claim 1", pointing to Table 3F, starting on page 143. Applicants argue that the CDRs of these antibodies vary at 22 positions, and this is sufficient to provide written description for the claimed substitutions at up to 15 positions. Applicants further argue that the "structure/function relationships in antibodies are very well known in the art", such that the functional regions such as framework and CDRs can be mapped to any antibody, and that that there are "many methods for altering the amino acid sequence of an antibody that have been available in the art for over a decade are routine", such as humanizing antibodies by CDR grafting, resurfacing and chain shuffling, and that such information would allow the skilled artisan to employ a variety of tools to make amino acid substitutions in the antibodies of the invention to find alternatives to those reduced to practice. Applicants further argue that at the time of filing that most amino acid substitutions in the CDRs "do not abolish antibody binding", pointing to the references of Burks et al (1997) and Chen et al (1999); a copy of each has been provided with the IDS filed 1/6/21. Specifically, Applicants point to Burks and 
These arguments have been fully considered but are not found persuasive. Independent claim 1, as amended, is now limited to an anti-ACVR2A antibody comprising one of two variable domain embodiments recited in the alternative. The first embodiment, part (a), is one that comprises the CDRs of the elected species of antibody under consideration (376_C06); i.e., the defined HCDRs of SEQ ID NO: 4453, 4622 and 4791 and the defined LCDRs of SEQ ID NO: 4960, 5129 and 5298. The second embodiment, part (b), is directed to a variant identical to (a), "except for up to 15 amino acid substitutions in said CDR regions". The first embodiment has written description, as the portion of the antibody that provides its binding specificity, the set of six complementarity-determining regions (CDRs), is demonstrated to provide functionality required by the claims; i.e., binding to ACVR2A. The second embodiment, however, has much greater breadth in that it encompasses all variants of (a) with up to 15 amino acid substitutions in combination. Each of the CDRs is less than 15 amino acids in length, and in particular, the HCDR3 of 376_C06, which is defined as SEQ ID NO: 4791, is only 12 amino acids in length. As the specification teaches, "there is considerable diversity" in HCDR1, HCDR2 and LCDR1-3 of the present antibodies, but not the HCDR3, which is consistent with the prior art, in that "the heavy chain CDR3 is believed primarily responsible for antigen binding in the present antibody" (¶ 30, published application). As such, the claim encompasses variants in which the sequence (HCDR3) that is primarily responsible for the required functionality (binding) is completely different from that of 376_C06; i.e., every amino acid is changed. 
It is acknowledged that the specification provides the sequence of 150 antibodies in Table F, and that these include variations at 22 positions, but these all are variants of related sequences and do not correspond in scope to the full breadth of variants encompassed by the claims. The breadth of variants including mutations in HCDR3 is much more limited in scope than that encompassed by the claims. Specifically, while the claims encompass variants in which all 12 amino acids of HCDR3 are substituted with other amino acids, the specification only discloses a consensus sequence (SEQ ID NO: 6618) with mutations at 4 of the 12 amino acid positions of HCDR3. Thus, while it is 
Furthermore, while it is acknowledged that the overall structure of antibodies is well known in the art, such that the sets of CDRs of novel isolated antibody can be identified by the skilled artisan, such structure-function knowledge does not allow the skilled artisan to predict the structure of other novel sets of CDRs. Applicants' arguments regarding humanizing antibodies are not found persuasive, because such involves make alterations to the framework regions of the antibodies rather than the CDRs, whereas in the instant claims the substitutions are directed to the CDR regions. 
In view of the teachings of Burks and Chen et al, it is also found persuasive that the majority of singly substituted mutants of the claimed would retain binding to ACVR2A. However, the teachings of these references is limited to mutants in which one substitution is made at a time and tested for the ability to retain binding, and does not address multiple mutations. Each additional mutation in combination would be predicted to reduce the ability to bind to the target antigen. The claims are not limited to singly substituted mutants, and instead encompass up to 15 amino acid substitutions in combination, including variants in which the entire HCDR3 is replaced with a different sequence, as noted above.
Therefore, for the above reasons only: 
---an antibody of claim 1, comprising part (a); or
---an antibody of claim 1, comprising (b), wherein the antibody comprises an HC CDR3 of AxxAxWHDTxLD (SEQ ID NO: 6618); or
---an antibody of claim 1, comprising (b), wherein the antibody comprises an HC CDR3 of AxxAxWHDTxLD (SEQ ID NO: 6618), wherein the antibody comprises a single amino acid substitution in said CDR regions, 
but not the full breath of the claims, fails to meet the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

New objections and/or rejections necessitated by Applicants’ amendment
Claim Objections
Claim 11 is objected to because of the following informalities:
	In claim 11, "CDRS" should be "CDRs".

Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of objection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646